Title: From John Quincy Adams to Thomas Boylston Adams, 30 March 1808
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
Washington 30. March 1808

I thank you for your kind attention to my affairs, as detailed in your last Letter which I have received within these two days— I confide entirely in your judgment and discretion, and shall approve of any arrangements you shall make for the present disposal of my farm—
R. Dexter holds or held a note from me of a little more than three hundred dollars—I left a request with Shaw to pay it as soon as he should be in funds—If he has not paid it, I will thank you to discharge it, with the interest due upon it immediately—If you have not money enough in your hands, Mr: Shaw will furnish you with as much as you may want for this purpose; and will charge it to me in account.
We received last week a budget of papers from the President containing all the negotiations both with France and England, for two or three years past—It has taken us six days to read them; but some of our Gentlemen are not yet satisfied—They think there is yet more behind—They will have it that we are acting under french compulsion—
The french compulsion, has been of exactly the same kind as the English compulsion It has been by public decrees, and not by secret negotiations—But the compulsion began with the English—The French only followed their example, and improved upon it—Between them both it is very clear that there is nothing like neutral Commerce left—I expect to prove this to your satisfaction before long.
We have this day received additional messages, enclosing further dispatches from France and England, received since the Communications of last week—but they have not yet been read.
Among the papers sent last week, is a long vindication of himself, for signing the unratified Treaty, written by Mr: Monroe since his return to this Country—The transactions respecting this Treaty form a great foundation for electioneering.
I have sent you the pamphlet containing the negotiation respecting the attack upon the Chesapeake—You will see the ground taken by the British to evade making any reparation whatsoever for that outrage—
My wife and child are well—We hope that our children in your neighbourhood are also well, as you do not say any thing to the contrary—We should have been glad had you thought of them to say so positively—We have heard nothing express of them, longer than parental anxiety brooks without uneasiness.
Remember me affectionately to all the family, and believe me ever yours

J. Q. Adams.